Name: 97/741/EC: Council Decision of 24 July 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community
 Type: Decision
 Subject Matter: Europe;  European construction;  iron, steel and other metal industries;  trade policy
 Date Published: 1997-11-04

 Avis juridique important|31997D074197/741/EC: Council Decision of 24 July 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community Official Journal L 300 , 04/11/1997 P. 0036 - 0036COUNCIL DECISION of 24 July 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community (97/741/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Whereas Council Decision 95/414/EC (1) and Commission Decision 95/415/Euratom, ECSC (2) concluded the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part (3), which entered into force on 1 February 1996; whereas the Agreement on Partnership and Cooperation between the European Communities and their Member States and the Russian Federation, signed in Corfu on 24 June 1994 will, on its entry into force, replace the Interim Agreement;Whereas the Commission has finalized negotiations for an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community;HAS DECIDED AS FOLLOWS:Sole Article1. The Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community is hereby approved on behalf of the European Community.2. The text of the Agreement is attached to this Decision.Done at Brussels, 24 July 1997.For the CouncilThe PresidentM. FISCHBACH(1) OJ L 247, 13. 10. 1995, p. 1.(2) OJ L 247, 13. 10. 1995, p. 30.(3) OJ L 247, 13. 10. 1995, p. 2.